Exhibit 10.1

[NHTB Letterhead]

November 6, 2013

Steven H. Dimick

[***]

[***]

 

  Re: Your Consulting Services

Dear Steven:

This letter agreement is intended to be a summary of terms and conditions
related to your provision of consulting services to New Hampshire Thrift
Bancshares, Inc. and Lake Sunapee Bank, fsb (collectively referred to herein as
the “Company”). The consulting services will be provided to assist the Company
with various projects, including, but not limited to, transition services,
maintaining relationships with customers, community organizations, vendors and
otherwise assisting with special projects as may be requested by the Company.
The terms and conditions of this letter agreement are intended to be in addition
to, and not in replacement of, your existing duties and compensation
arrangements with the Company in your capacity as non-employee director for
which you will continue to be compensated on the same basis as all other
non-employee directors.

1. Engagement as Consultant. The Company hereby agrees to engage you, and you
hereby agree to perform services for the Company, on the terms and conditions
set forth in this letter.

2. Term and Termination. The term of this agreement (the “Term”) shall commence
as of November 1, 2013 and shall continue until April 30, 2014, unless earlier
terminated by the Company in accordance with this Section 2. The Company shall
have the right to (i) terminate this agreement anytime during the Term or
(ii) extend this agreement beyond the expiration of the Term, each upon 30 days’
advance written notice to you.

3. Duties. During the Term, you will perform such services relating to the
business of the Company as you shall reasonably be directed to perform by the
Company. You will provide advisory and consulting services during the term of
this agreement, and will give the Company the benefit of your special knowledge,
skill, contacts and business experience in the financial institutions industry.
You shall also provide consultant services to the Company in any capacity that
is responsive to the reasonable requests of the Company. It is acknowledged,
however, that your duties will not require you to work more than 20% of the
average weekly time which you devoted to providing services to the Central
Financial Corporation and Randolph National Bank when you were a full-time
employee. You will perform your duties and responsibilities under this agreement
to the best of your ability and in a diligent, timely, professional and
workmanlike manner, in accordance with performance standards generally
prevailing in the financial institutions industry.

4. Place of Performance. You shall perform your duties and conduct your business
at such location or locations as are reasonably acceptable to you and the
Company.

5. Independent Contractor. During the Term you will be an independent contractor
and not an employee of the Company and, except as provided herein, shall not be
entitled to the benefits provided by the Company or any of its affiliates to
employees, including but not limited to



--------------------------------------------------------------------------------

group insurance coverage and eligibility to participate in any retirement plans
and other employee benefit plans. Accordingly, you shall be responsible for
payment of all taxes, including federal and state income tax, Social Security
tax, unemployment insurance tax, and any other taxes or business license fees as
may be required (collectively, “Taxes”). Neither the Company nor any of its
affiliates shall be liable for any Taxes resulting from the receipt by you of
the fees and benefits or other amounts paid, payable or otherwise provided to
you under this agreement or your failure to comply with applicable laws.

6. Compensation and Related Matters.

(a) Consulting Fees and Benefits. The Company shall pay you a monthly consulting
fee of $7,000 payable in arrears.

(b) Business Expenses. You will be reimbursed by the Company for all reasonable
business expenses incurred by you at the request of the Company in connection
with your performance of consulting services hereunder upon submission of
receipts and other documentation in accordance with the Company’s normal
reimbursement procedures.

7. Compliance with Law and Company Policy. In the performance of the services
herein contemplated, you will be an independent contractor with the authority to
control the details of your work. However, your services are subject to the
approval of the Company and shall be subject to the Company’s general right of
supervision to secure the satisfactory performance thereof. You agree to comply
with all federal, state and municipal laws, rules and regulations, as well as
all policies and procedures of the Company that are now or may in the future
become applicable to you in connection with your services to such entities.

8. Regulatory Limitations. Notwithstanding any other provision of this
Agreement, neither Company nor any affiliate of Company shall be obligated to
make, and you shall have no right to receive, any payment under this agreement
which would violate any law, regulation, or regulatory order applicable to the
Company at the time such payment is due, including, without limitation,
Section 1828(k)(1) of Title 12 of the United States Code and any regulation or
order thereunder of the Federal Deposit Insurance Corporation.

9. Successors: Binding Agreement.

(a) This letter agreement shall supersede any other agreement between the
parties hereto with respect to the subject matter hereof.

(b) This letter agreement is personal to and may not be assigned by you.



--------------------------------------------------------------------------------

10. Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if delivered personally, telecopied (which is
confirmed) or sent by an overnight courier service to the parties at the
following addresses (or at such other address for a party as shall be specified
by the notice):

 

Notice to the Company:    New Hampshire Thrift Bancshares, Inc.    9 Main
Street, P.O. Box 9    Newport, New Hampshire 03773    Attention: Chief Executive
Officer Notice to you:    Steven H. Dimick    [***]    [***]

11. Disputes. Any dispute, controversy or claim arising out of or relating to
this agreement, or the breach, termination or validity hereof, shall be finally
settled by arbitration by one arbitrator in the State of New Hampshire pursuant
to the Commercial Arbitration Rules of the American Arbitration Association then
in effect. Judgment may be entered on the arbitrator’s award in any court of
competent jurisdiction.

12. Miscellaneous. No provisions of this agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the parties hereto. No waiver by a party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
the parties which are not set forth expressly in this agreement. This agreement
shall be governed and construed in accordance with the laws of the State of New
Hampshire, without giving effect to the principles of conflicts of law
thereunder.

13. Counterparts. This agreement may be executed in counterparts, each of which
shall be deemed to be an original but both of which together shall constitute
one and the same instrument.

14. Enforcement. The invalidity or unenforceability of any provision of this
agreement shall not affect the validity or enforceability of any other provision
of this agreement.

15. Survival. The obligations of the parties set forth in Sections 5, 7, 8, 9,
10, 11, 12, 13, 14 and 15 shall survive any termination or expiration of your
engagement as a consultant hereunder or of this agreement.

[Remainder of page intentionally blank]



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign and return the original
copy of this letter to the undersigned, which will constitute our agreement with
respect to the subject matter of this letter.

 

New Hampshire Thrift Bancshares, Inc. By:  

/s/ Stephen R. Theroux

 

Acknowledged and agreed: Steven H. Dimick

/s/ Steven H. Dimick

Date: 11/12/13